ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed and served on November 23, 2011, be and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that “[sjummary affirmances have no precedential value because they do not commit the court to any particular point of view,” doing no more than establishing the law of the case).
BY THE COURT:
M_ Christopher J. Dietzen Associate Justice